OFFICE OF STAN STANART
                                       COUNTY CLERK, HARRIS COUNTY, TEXAS
                                          COUNTY
                                              CIVIL
                                                  COURTS
                                                      DEPARTMENT   FILED IN
                                                             14th COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
October 12, 2015
                                                                                           10/12/2015 3:05:20 PM
             of Appeals                                                                    CHRISTOPHER A. PRINE
                                                                                                    Clerk
301Fannin
Houston,Texas77002

SUBJ:                     of Clerk’s
                                                                                                                           -
REF:                No.14-15-00717-CV               CourtNo.1065034
        County Civil Court                No. Three (3)


        STRESSFREE            PROPERTY          SOLUTIONS ON BEHALF OF MMC LIMITED
                                                 PARTNERSHIPVS.

                                             ANTHONY SCROGGINS

        This        is to inform you appellant,                Scroggins, has not paid for the Original Clerk’s Record

in the above referenced case. The appellant was                   by mailed of the cost for the Record on August 26,

2015. As of October 12, 2015, no fees have been posted for this Record. If I can be of any further assistance

contact me at           755-9425. The               letter will be electronically                with the           Court of

Appeals on October 12, 2015.



Sincerely,

StanStanart
County Clerk

/S/JoshuaAlegria
        Alegria
Deputy ClerkP.O.




                                             Box 1525   Houston,TX 77251-1525   (713) 755-6421

        FormNo.H~01·306(Rev.08/15/2011)                                                                Page 1 ofl




                                                                                                                       1
                                          OFFICE OF STAN STANART
                                      COUNTY CLERK,                              TEXAS
                                                 COURTS
                                             CIVIL   DEPARTMENT                                                  -



                                                        COST
                                                           LETTER
August26,2015                                                                                         -
Anthony Scroggins
10075WestparkDriveNo. 33
Houston,Texas77042
RE: DOCKET NO. 1065034, COUNTY                   COURT AT LAW Three

                                           STRESSFREE PROPERTY SOLUTIONS
                                                        VS.
                                                ANTHONY SCROGGINS


Dear Anthony Scroggins,                                                                       -

         In accordance to TRAP 35.3(a), I am notifying you that $19.00 is required for the preparation of the Original
Clerk’s Record from the Notice of Appeal that was       on August 10, 2015. Please remit payment in the form of cash,
cashier check, credit card, or money order (personal checks will not be accepted) payable to STAN STANART, County
Clerk. If you have any questions about the Record contact me at (713) 755-9425.

Sincerely,STAN

       STANART, County Clerk




Joshu| · egr`|
De ty Cler




                                             Box 1525   Houston,TX 77251-1525 (713)755-6421
       FormNo. H-01-147(Rev.04/29/2011)                                                           Page 1ofl




                                                                                                                  2